No. DA 06-0022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  2006 MT 325N


IN THE MATTER OF THE MENTAL
HEALTH OF M.B.,

          Respondent and Appellant.




APPEAL FROM:     The District Court of the Eighth Judicial District,
                 In and For the County of Cascade, Cause No. CDI 2005-025,
                 Honorable Kenneth Neill, Presiding Judge



COUNSEL OF RECORD:

          For Appellant:

                 Lawrence A. LaFountain, Attorney at Law, Great Falls, Montana

          For Respondent:

                 Hon. Mike McGrath, Montana Attorney General, Mark W. Mattioli,
                 Assistant Attorney General, Helena, Montana

                 Brant Light, Cascade County Attorney, Marvin Anderson,
                 Deputy County Attorney, Great Falls, Montana




                                                  Submitted on Briefs: October 10, 2006

                                                           Decided: December 12, 2006

Filed:

                 __________________________________________
                                    Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2     M.B. appeals from the District Court’s November 4, 2005 Findings of Fact,

Conclusions of Law, and Order for Commitment to Inpatient Mental Health Care. In its

decision, the court concluded that M.B. suffers from a mental disorder as defined in § 53-

21-102(9), MCA (2005), and that because of his mental disorder, M.B. is unable to care

for himself and provide for his basic needs of food, clothing, shelter, health and safety.

The court also concluded that M.B. is a threat to harm himself and other members of the

community, and that the least restrictive placement for M.B., after the consideration of all

alternatives necessary to protect M.B. and the public, and to permit effective treatment, is

commitment to the Montana State Hospital.

¶3     On appeal, M.B. contends that he was illegally committed to the Montana State

Hospital because the State failed to prove beyond a reasonable doubt that he was in need

of commitment as required by § 53-21-126(1)(a)-(c), MCA.

¶4     Basically, M.B. contends that the State proved none of the factors required under

§ 53-21-126(1)(a)-(c), MCA, beyond a reasonable doubt. The State argues that the

District Court had more than sufficient evidence in which to conclude that M.B.’s

progressively worsening symptoms of chronic paranoid schizophrenia would, if


                                         2
untreated, threaten M.B. or others with imminent harm or prevent M.B. from being able

to provide for his own basic needs. The State notes that M.B. had lost weight because he

thought he was living off of “spiritual food” and that he had not been taking his

medications as prescribed. The State notes also that M.B. was associating with people

who were taking advantage of him, and that he had become extremely delusional and

paranoid. The State argues that M.B.’s condition caused him to become more aggressive,

confrontational, threatening, and self-destructive.

¶5     Section 53-21-126(2), MCA, provides:

              The standard of proof in a hearing held pursuant to this section is
       proof beyond a reasonable doubt with respect to any physical facts or
       evidence and clear and convincing evidence as to all other matters.
       However, the respondent’s mental disorder must be proved to a reasonable
       medical certainty. Imminent threat of self-inflicted injury or injury to
       others must be proved by overt acts or omissions, sufficiently recent in time
       as to be material and relevant as to the respondent’s present condition.

¶6     Having reviewed the record in this matter, we conclude that the State presented

sufficient evidence to meet its burden of proof as required under the foregoing statute.

¶7     Accordingly, we have determined to decide this case pursuant to Section 1,

Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, which

provides for memorandum opinions. It is manifest on the face of the briefs and the

record before us that the appeal is without merit because the court’s findings of fact are

supported by substantial evidence, and because the legal issues are clearly controlled by

settled Montana law which the District Court correctly interpreted.




                                          3
¶8    On that basis, we affirm the District Court’s November 4, 2005 Findings of Fact,

Conclusions of Law, and Order for Commitment to Inpatient Mental Health Care.


                                             /S/ JAMES C. NELSON



We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA COTTER
/S/ JOHN WARNER
/S/ BRIAN MORRIS




                                      4